Citation Nr: 1746259	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-23 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for gout.

2.  Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1981 to November 1981, and April 1984 to February 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office. 

This case was remanded by the Board in July 2016 for further development.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  The Veteran has indicated that he cannot work due to his service-connected gout and bilateral hearing loss.  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to a TDIU.

In the July 2016 remand, the Board referred the issue of entitlement to service connection for osteoarthritis of the knees, hips, fingers, wrists, elbows, and chest as separate from the Veteran's service-connected gout to the Agency of Original Jurisdiction (AOJ) for adjudication.  See also August 2012 Veteran statement.  It appears the AOJ is taking action on this claim.  See April 2017 notification letter.

The issue of entitlement to service connection for fracture of left rib has been raised by the record in August 2012 Veteran statements, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of reasonable doubt, the Veteran's gout was manifested by incapacitating exacerbations occurring 3 or more times a year during the appeal period.

2.  Audiometric examinations correspond to no greater than a Level IV hearing loss for the right ear, and no greater than a Level IV hearing loss for the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent, but no higher, for gout have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5002, 5017 (2016).

2.  The criteria for an initial disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.85 Diagnostic Code 6100, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.

VA's duty to notify was satisfied by letters dated in August 2010 and March 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  The Veteran's service treatment records, lay statements, VA treatment records, and identified private treatment records have been associated with the evidence of record.

The Veteran was afforded VA examinations regarding his bilateral hearing loss in March 2011 and August 2016, and an addendum opinion was provided in February 2017.

The Veteran was afforded VA examinations regarding his gout in March 2011 and August 2016.  The August 2016 VA examiner did not specifically address whether the Veteran's degenerative arthritis of the bilateral feet and knees is associated with his service-connected gout, as the Board requested in the July 2016 remand.  However, because the August 2016 VA examiner discussed all symptoms in the Veteran's feet and knees in the context of his service-connected gout, as will be discussed below, the Board will attribute all discussed symptomatology as related to his service-connected gout.  Accordingly, the Board finds a remand for an addendum VA medical opinion is unnecessary.

Accordingly, given the August 2016 VA examination reports and opinions, the February 2017 addendum opinion, and the readjudication of the Veteran's claims in April 2017, the Board finds there has been substantial compliance with its July 2016 remand directives, and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Gout

Gout is rated under Diagnostic Code 5017.  According to the Rating Schedule, diseases rated under Diagnostic Codes 5013 through 5024 are to be rated based on limitation of motion of the affected parts as degenerative arthritis, except for gout, which is rated under Diagnostic Code 5002.  38 C.F.R. § 4.71a.  Diagnostic Code 5002 assigns various ratings based on whether rheumatoid arthritis is an active process or is manifested by chronic residuals.  Moreover, the ratings for the active process are not to be combined with the residual ratings, and the higher evaluation is to be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

When rating gout as an active process under Diagnostic Code 5002, a minimum 20 percent rating is warranted for one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is assigned for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  A 60 percent rating is assigned for less than the criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  Finally, a 100 percent rating is assigned for constitutional manifestations associated with active joint involvement that is totally incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

Although Diagnostic Code 5002 does not define an "incapacitating exacerbation," the term is defined elsewhere in the Rating Schedule, both within the same chapter regarding evaluating disability of the musculoskeletal system, specifically intervertebral disc syndrome, and in the rating schedule regarding the digestive system.  As used therein, an incapacitating episode is a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1; 38 C.F.R. § 4.114, Diagnostic Codes 7345 and 7354, Note (2).  

Diagnostic Code 5002 further provides that chronic residuals, such as limitation of motion or ankylosis, are to be rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

During a March 2011 VA feet examination, the Veteran reported taking indomethacin daily for his gout.  The Veteran reported his gout most typically involved the first base of his right and/or left great toes, and occasionally would involve his ankles.  The Veteran reported intermittent gout attacks, noting that if he wore tight shoes or boots he would have a gout flare in one or both of his feet.  Typically a flare would last four-to-five days, and during an acute attack the Veteran would experience swelling, heat, and redness with exquisite tenderness.  The Veteran reported he would experience these symptoms at rest and on standing.  The Veteran stated he did not have weakness, instability, or giving way of his ankles.  However, the examiner noted the Veteran's report that if he avoided tight shoes, extensive walking, and took his indomethacin regularly, he did not have gout attacks, and he did not have symptoms when he did not have an acute attack.  The Veteran reported he could no longer hunt or participate in active sports, and generally had limited his activity from the past because such activities would make his gout flare.  However, the Veteran reported he might be able to walk a mile, and he was able to be up and around for five-to-six hours a day, but not stand continuously for that length of time.  The VA examiner also noted the Veteran had diabetic neuropathy.

Upon examination, the March 2011 VA examiner noted numbness of both feet, and diminished sensation to touch to the level of the ankle.  The Veteran's right and left great toes had approximately half of the toes somewhat thickened, and the other half of his great toes and other four toes on each foot the nails appeared normal.  The examiner noted the Veteran had hallux valgus of both feet with an angle to 20 degrees.  The Veteran's right and left ankles did not have pain, fatigue, weakness, or lack of endurance after repetitive motion.  Range of motion testing of the right ankle indicted dorsiflexion zero to 20 degrees, and plantar flexion zero to 40 degrees.  The left had dorsiflexion zero to 20 degrees, and plantar flexion zero to 38 degrees.  The examiner stated there was no varus or valgus angulation of the os calci.  No tenderness to palpation of the feet was found, and there was no evidence of redness, heat, or swelling, so the VA examiner stated there was no evidence of an acute gout attack.  The March 2011 VA examiner diagnosed gout with intermittent attacks, fairly well controlled with indomethacin.

In an April 2012 letter, Dr. M.C. indicated Indocin has helped the Veteran's gout as well as his generalized osteoarthritis.

In an August 2012 statement, the Veteran indicated he has always taken Indocin for his gout to control the redness, swelling, and pain of both his feet and ankles.  The Veteran also stated he does not necessarily have "attacks" of gout, noting the pain is there all the time, and that his toes, ankles, and feet are "twisted" and irregular all the time.  The Veteran reported this pain and twisting causes him problems even standing and walking, and affects his balance.  The Veteran further stated that he cannot wear shoes at times, and his gout eliminates most of his walking, climbing, and other activities.

On the June 2013 VA Form 9, the Veteran reported that he has pain when he wears shoes, but he also has pain almost every day.  The Veteran stated his feet swell a lot, and he does not have his balance a lot of times due to the pain, and will almost fall.  The Veteran reported his feet sometimes get numb and hurt an awful lot, and that his toes are continuing to get abnormalities and turning inward, and that all his shoes hurt his feet because of this.

In August 2016, the Veteran was afforded new VA examinations regarding his gout.  In the Non-degenerative Arthritis Disability Benefits Questionnaire (DBQ), the VA examiner diagnosed gout.  The medical history included the Veteran's report of gouty flare-ups in his bilateral great toes and his left knee.  The examiner noted the Veteran has been diagnosed with degenerative joint disease in his bilateral knees, with chronic bilateral knee pain, worse on the left.  The examiner noted the Veteran continued to use Indocin medication.  The August 2016 VA examiner indicated the Veteran has not lost weight, and has not had anemia.  The Veteran did have joint pain during flare-ups in his right foot and toes, and his left knee and right foot and toes.  The August 2016 VA examiner indicated the Veteran does not have joint deformities due to his gout condition, or involvement of any system other than the joints.  The examiner stated the Veteran experienced four or more non-incapacitating episodes per year, the most recent of which was in July 2016 and lasted for seven-to-eight days.  The Veteran reported he experienced pain, redness, and swelling in both his great toes.  Further, the Veteran experienced incapacitating episodes three times per year, with a total duration of incapacitation over the previous 12 months of less than one week.  The most recent incapacitating episode was in March 2016 and lasted three-to-four days, with severe pain and swelling in his left knee.  However, the August 2016 VA examiner stated the Veteran's gout was not manifested by symptom combinations productive of definite impairment of the Veteran's health as supported by examination findings.  The VA examiner noted that x-rays of the bilateral knees and indicated bilateral hallux valgus and severe degenerative changes of the Veteran's bilateral great toe metatarsals.  The August 2016 VA examiner opined that the Veteran's gout would impair the Veteran's ability to perform prolonged walking or squatting.

In the Foot Conditions DBQ, the August 2016 VA examiner diagnosed bilateral degenerative arthritis and bilateral gout.  The examiner noted the Veteran's report of bilateral great toe pain during flare-ups, and stated the Veteran would experience pain with walking or standing during a flare-up.  The VA examiner stated the Veteran did not have any functional loss or functional impairment of the foot, and no pain upon physical examination.

The August 2016 VA examiner did not explicitly indicate whether the Veteran's degenerative arthritis of his feet and knees is associated with the Veteran's service-connected gout, or distinguish symptoms associated with the gout from that due to any non-service connected disability.  Given the August 2016 VA examiner's description of all of the Veteran's symptoms and functional impairments of his bilateral feet and left knee within the Non-degenerative Arthritis DBQ, in which the examiner diagnosed gout, and the lack of objective findings regarding the Veteran's feet in the Foot Conditions DBQ, in which the examiner diagnosed both gout and degenerative arthritis, the Board will afford the Veteran the benefit of reasonable doubt, and finds that the August 2016 VA examiner indicated that all described symptoms and functional impairments in the Veteran's bilateral feet and knees were attributable to the service-connected gout.  See also Mittleider v. West, 11 Vet. App. 181, 182 (1998) (The Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected disability in the absence of medical evidence which does so.).

Affording the Veteran the benefit of reasonable doubt, the Board finds the evidence of record indicates the Veteran's service-connected gout was manifested by incapacitating exacerbations occurring three or more times per year throughout the appeal period.  The August 2016 VA examiner reported the Veteran experienced incapacitating episodes three times per year, and non-incapacitating episodes four or more times per year.  The March 2011 VA examiner indicated the Veteran experienced intermittent gout attacks, but did not specify whether such attacks were incapacitating.  However, the Veteran has reported that when his gout flares he experiences trouble walking, standing, and with his balance, and at times cannot even wear shoes due to the pain in his feet.  Accordingly, the Board finds the criteria for an initial 40 percent disability rating under Diagnostic Code 5002 have been met.  38 C.F.R. § 4.71a.

However, the August 2016 VA examiner indicated the Veteran's gout has not been manifested by weight loss or anemia, or severely incapacitating exacerbations four or more times per year.  Although the August 2016 VA examiner indicated the Veteran experiences three incapacitating exacerbations per year, and four or more non-incapacitating exacerbations per year, the Board finds the medical evidence of record does not indicate the Veteran's exacerbations occur over prolonged periods.  The August 2016 VA examiner indicated the Veteran's total duration of incapacitation over the previous 12 months was less than one week.  Further, although the Veteran has reported pain almost every day due to his gout, the Board finds that the medical evidence of record indicates the Veteran has had to cut back on some activities in order to avoid gout flares, but is still able to walk a mile, and be up and around for five-to-six hours a day.  Accordingly, the Board finds the Veteran's report of consistent pain due to his gout does not more nearly approximate incapacitating exacerbations less than four times per year but over prolonged periods.  Accordingly, the Board finds the criteria for a disability rating in excess of 40 percent under Diagnostic Code 5002 have not been met.

Further, the maximum schedular rating for limited motion of the ankle is 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The maximum schedular rating for ankylosis of the ankle is 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  Accordingly, an initial rating in excess of 40 percent cannot be established by rating the Veteran's gout as chronic residuals.  38 C.F.R. § 4.71, Diagnostic Code 5002.

Finally, the Board notes the Veteran's complaints of numbness in his feet, and "twisting" and/or irregularities of his feet and toes.  However, the Board finds the objective medical evidence of record indicates these complaints are not related to the Veteran's service-connected gout.  Although the March 2011 VA examiner noted numbness and diminished sensation upon examination, the VA examiner specifically noted that diabetic neuropathy has been separately diagnosed.  An August 2014 letter from M.T., CRNP confirms peripheral neuropathy secondary to diabetes has been separately diagnosed from the Veteran's gout.  Further, although hallux valgus was noted by both VA examiners, the August 2016 VA examiner specifically indicated the Veteran does not have joint deformities due to his gout condition, and opined that the Veteran does not have involvement of any system other than his joints attributable to his gout.  Accordingly, the Board finds a higher and/or separate rating for neurological manifestations or joint deformities due to the Veteran's gout is not warranted.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds an initial disability rating of 40 percent, but no higher, is warranted for the Veteran's gout. 

Hearing Loss

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal acuity, through Level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id.  

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA).  This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this part of the regulations.

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Upon the March 2011 VA audiological examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
25
75
75
LEFT
10
5
55
65
75

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 46 decibels in the right ear, and 50 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 80 percent for the right ear, and 80 percent for the left ear.

Applying the test results of the March 2011 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level III for the right ear, and Level IV for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a 10 percent disability rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The alternative method for rating hearing loss disability for an exceptional pattern of hearing impairment, 38 C.F.R. § 4.86, is inapplicable to the March 2011 VA examination results.

In a December 2011 addendum opinion, the March 2011 VA examiner noted the Veteran's hearing was checked again that day, and no changes were noted when compared to the audiogram completed in March 2011.


Upon the August 2016 VA audiological examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
75
75
80
LEFT
10
5
60
65
75

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 60 decibels in the right ear and 51 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 84 percent for the right ear, and 84 percent for the left ear.

Applying the test results of the August 2016 VA examination to Table VI of the Rating Schedule results in a Roman numeric designation of level III for the right ear, and level II for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

However, the alternative method for rating hearing loss disability for an exceptional pattern of hearing impairment, 38 C.F.R. § 4.86(b), would apply to the August 2016 VA examination for the right ear.  Applying the puretone threshold findings of the right ear audiometric examination to Table VIA of the Rating Schedule results in a Roman numeric designation of level IV for the right ear.  38 C.F.R. § 4.85, Table VIA.  As the alternative method results in a higher numeral for the right ear, the alternative method for rating hearing loss is to be applied to the Veteran's right ear hearing impairment.  38 C.F.R. § 4.86.  Applying the Roman numeric designations for both ears to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

There are no other audiometric testing results for the remainder of the appeal period which comply with the requirements of 38 C.F.R. § 4.85 for rating purposes.  
Although the Veteran has indicated that his hearing is worse than the criteria associated with the assigned 10 percent evaluation, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Board has also considered whether the Veteran is entitled to a greater level of compensation for his hearing loss on an extraschedular basis.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455.  

In this case, the Board finds that the schedular rating currently assigned for hearing loss reasonably describes the Veteran's disability level and symptomatology.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran reports that his hearing loss impacts the ordinary conditions of his daily life in that he can hardly have a "normal conversation" with people in person because he cannot hear what they say, he has to ask people to repeat themselves and be close to him in order to understand them, and he has to look directly at the person and try to read their lips or facial expressions.  The Veteran reports he cannot understand the other person when talking on the telephone, he cannot have a conversation with a group of people, and his family members complain that he talks loudly and has to have the television volume turned up loud.  The Veteran has also reported difficulty hearing emergency vehicles approach, and that his hearing loss affects his ability to hear the preacher at church.  See February 2017 VA examination addendum opinion; September 2014 Veteran statement; June 2013 VA Form 9; August 2012 Veteran statement; March 2011 VA examination report.  The Court has held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are precisely the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017).  The situations noted by the Veteran in this case amount to decreased hearing and difficulty understanding speech in an everyday work environment, and are not exceptional or unusual for someone with hearing loss.  

In Doucette, the Court recognized that there were other functional effects the rating criteria did not discuss or account for, such as dizziness, vertigo, ear pain, recurrent loss of balance, social isolation, etc.  Id. at 371.  The evidence of record does not indicate that such effects are present in this case.  

For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration for bilateral hearing loss is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial disability rating of 40 percent, but no higher, for gout is granted.

Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss is denied.


REMAND

The evidence of record indicates that in August 2004 the Veteran was awarded disability benefits from the Social Security Administration due to his service-connected gout as well as arthritis.  See also August 2012 Veteran statement.  On the June 2013 VA Form 9, the Veteran also reported he cannot apply for a part time job because of his hearing loss and his inability to carry on a normal conversation, and his hearing loss causes him to not be able to work at most places.  Accordingly, the Board finds a claim for TDIU is part and parcel of the Veteran's claims for increased disability ratings for gout and bilateral hearing loss.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

On remand, the AOJ should provide the Veteran with VCAA notice regarding the claim for TDIU.  Further, given the indication in the June 2013 VA Form 9 that the Veteran may have attempted to obtain employment since his August 2004 grant of SSA disability benefits, the AOJ should undertake appropriate development to obtain any additional evidence pertinent to the TDIU claim, to include regarding the Veteran's work history.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and his representative with VCAA notice regarding his TDIU claim.

2. The AOJ should undertake any necessary development to obtain any additional evidence pertinent to the Veteran's TDIU claim, to include regarding the Veteran's work history.  Specifically, the AOJ should request that the Veteran complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability.  All records and responses received should be associated with the evidentiary record.

3. Advise the Veteran and his representative that the Veteran may submit evidence documenting any attempts to obtain employment, to include the number and status of job applications filed, to include any rejection letters of employment.  The Veteran may also submit evidence documenting any past or prospective marginal employment (employment secured or followed that resulted in earned annual income that did not exceed the poverty threshold for one person).

4. After the above development has been completed, adjudicate the TDIU claim pursuant to 38 C.F.R. § 4.16, including whether the requirements for invoking the procedures for referral to the VA Director of Compensation pursuant to 38 C.F.R. § 4.16(b) have been met.  If TDIU is denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.






	(CONTINUED ON NEXT PAGE)

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


